Citation Nr: 1021701	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-13 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
osteoporosis, currently evaluated at 10 percent disabling.  

2.  Entitlement to a compensable disability rating for 
hemorrhoids.

3.  Entitlement to a compensable initial disability rating 
for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in January 2008, and 
a substantive appeal was received in May 2008.  The Veteran 
testified at a Board hearing at the RO in December 2009.  

The issues of entitlement to a disability rating in excess of 
10 percent disabling for osteoporosis and entitlement to a 
compensable disability rating for hemorrhoids are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's GERD is manifested by pyrosis and 
regurgitation, but is not productive of considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent disabling 
for GERD, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, 4.7, 4.114, Diagnostic Code 7346.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The Veteran's GERD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  VCAA notice regarding the service connection 
claim was furnished to the Veteran in February 2007.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA regarding this issue.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence regarding the issue of the 
Veteran's GERD has been identified by the claimant.   

The Veteran was afforded a VA examination in October 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal relating to the Veteran's GERD.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected GERD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected GERD has been rated by the RO 
under the provisions of Diagnostic Code 7346 for hiatal 
hernia.  Under this provision, symptoms of pain, vomiting 
material weight loss, and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health warrant a 60 percent disability rating.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health warrants a 30 percent disability rating.  Two or more 
of the symptoms for the 30 percent evaluation of less 
severity warrant a 10 percent disability rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

In his September 2007 notice of disagreement, the Veteran 
reported symptoms associated with epigastric distress 
including pyrosis and regurgitation several times per week.  

The Veteran was afforded a VA examination in October 2007.  
At that time, the examiner reported a 10 year history of 
GERD.  The Veteran is currently using Prilosec.  He reported 
heartburn and regurgitation two times per week that wakes him 
up at night, but no vomiting.  He does have a sour taste in 
his mouth that will last until he takes the next Prilosec 
dose.  He had no symptoms if he bends over and did not have 
to sleep with the head of his bed elevated.  He reported no 
recent weight changes and had not missed any days of work in 
the prior year due to his reflux.  The examiner diagnosed 
gastroesophageal reflux disease.  

During the December 2009 hearing, the Veteran reported that 
he has to keep the head of his bed elevated.  He noted nausea 
and vomiting.  The Veteran also reported shoulder pain.  

To receive a compensable disability rating for GERD the 
Veteran must show two or more of the following symptoms: 
dysphagia, pyrosis, regurgitation, or substernal or arm or 
shoulder pain.  The Board notes that the examiner recorded a 
history of heartburn and regurgitation two times per week.  
At no point did the examiner contradict the history with his 
physical findings.  The Veteran also reported pyrosis and 
regurgitation in his September 2007 notice of disagreement 
and during his December 2009 hearing.  As such, the Board 
finds that entitlement to a 10 percent disability rating for 
GERD is warranted.  

The Board must then consider whether the Veteran is entitled 
to a disability rating in excess of 10 percent disabling.  To 
receive a disability rating in excess of 10 percent 
disabling, the evidence must show persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
Board notes that the evidence fails to show any dysphagia.  
Additionally, the evidence also fails to associate any 
shoulder pain with the Veteran's GERD.  Rather, the Veteran's 
shoulder pain has been addressed in relation to his 
osteoporosis.  The Veteran's symptomatology has not resulted 
in any considerable impairment of his health.  The October 
2007 examiner reported no recent weight changes in the 
Veteran and that the Veteran had not missed any days of work 
in the prior year due to his reflux.  As such, the Board 
finds that entitlement to a disability rating in excess of 10 
percent disabling is not warranted. 

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Board is of the opinion that the Rating 
Schedule reasonably describes and contemplates the symptoms 
shown to be associated with the Veteran's GERD so that 
extraschedular consideration is not warranted.




ORDER

Entitlement to a 10 percent disability rating, but no more, 
for the Veteran's service-connected GERD is warranted.  To 
that extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.


REMAND

Upon preliminary review of the file, the Board finds that 
further development is necessary before a decision on the 
merits may be made regarding the Veteran's osteoporosis and 
hemorrhoids.  During his December 2009 hearing before the 
Board the Veteran noted that he was scheduled for surgery 
related to his osteoporosis in December 2009 at the Medical 
University of South Carolina.  The Veteran submitted a list 
of dates relating to that surgery.  During the hearing, the 
Veteran requested that the Board hold the record open in 
order for the Veteran to obtain and submit the records 
associated with his surgery.  The Veteran did not submit the 
evidence in the amount of time allotted; however, the Board 
finds this evidence to be highly probative of the Veteran's 
current state.  Therefore, the Board is remanding the issue 
of entitlement to a disability rating in excess of 10 percent 
disabling for osteoporosis to allow the RO to obtain these 
records and associate them with the claims file.  

During his hearing, the Veteran also claimed that the 
examiner during the October 2007 VA examination did not 
actually examine him.  The Board notes that the report from 
that examination does not state whether a rectal examination 
was performed, but rather simply states no current 
hemorrhoids.  Given the Veteran's claim and the lack of 
documentation, the Board finds that a new VA examination for 
hemorrhoids is warranted.  The Board also notes that the 
Veteran reported hemorrhoid bonding surgery within the year 
or year and a half prior to the December 2009 hearing.  As 
the issue is already being remanded for a VA examination, the 
RO should first attempt to obtain any records regarding the 
Veteran's reported surgery.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain and associate with the file all 
records from the Medical University of 
South Carolina relating to the Veteran's 
osteoporosis and December 2009 surgery.

2.  The RO should take appropriate action 
to obtain and associate with the file all 
records relating to the Veteran's 
hemorrhoid bonding surgery.

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination of his hemorrhoids.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report the extent 
of the Veteran's disability in accordance 
with VA rating criteria.

4.  After completion of the above and any 
other development, the RO should deem 
necessary, the RO should review the 
expanded record and determine if an 
increased rating is warranted for either 
the Veteran's osteoporosis or hemorrhoids.  
Following this determination, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


